      Case 2:19-cv-05352-NVW Document 53 Filed 06/26/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Elizabeth O'Brien,                                No. CV-19-05352-PHX-NVW
10                  Plaintiff,                         ORDER
11   v.
12   General Motors LLC,
13                  Defendant.
14
15          Plaintiff filed a Notice of Settlement on June 3, 2020. (Doc. 52.) No settlement
16   documents have yet been filed.

17          IT IS THERFORE ORDERED that, unless before then the parties have submitted
18   documents for the termination of this case, the Clerk of the Court enter judgment on or

19   after July 15, 2020, dismissing this case with prejudice, saving only to the parties their

20   agreement for settlement of this dispute, which they may enforce by a new action in a court
21   of competent jurisdiction.
22          Dated this 26th day of June, 2020.

23
24
25
26
27
28
